207 F.2d 778
Charles B. COLE, Appellant,v.George V. AYLWARD, Jr., Trustee in Bankruptcy of Charley Cole Appliance Company, Inc., a Corporation, Bankrupt.
No. 14856.
United States Court of Appeals Eighth Circuit.
October 28, 1953.

Appeal from the United States District Court for the Western District of Missouri.
Phineas Rosenberg and Howard F. Sachs, Kansas City, Mo., for appellant.
W. Arnold Brannock and Thomas D. Circle, Kansas City, Mo., for appellee.
PER CURIAM.


1
Cause dismissed with prejudice at costs of appellant, on stipulation of parties.